DETAILED ACTION
This the Office action based on the 16/577358 application filed September 20, 2019, and in response to applicant’s argument/remark filed on February 2, 2022.  Claims 1-4, 6-11, 13-17 and 19-20 are currently pending and have been considered below.  Applicant’s cancellation of claims 5, 12 and 18 acknowledged.  Claims 9-11 and 13-14 withdrawn from consideration. 
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 Claim Interpretations
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-8, 15, 17 and 19 rejected under U.S.C. 103 as being unpatentable over Zhou et al. (U.S. PGPub. No. 20170283673), hereinafter “Zhou”.--Claims 1, 2, 3, 4, 6, 7: Zhou teaches a CMP composition, comprisingcomposite particles comprising silica particle coated with ceria ([0015, 0061-0082]), presents at a concentration 0.05 wt.% - 5 wt.% ([0109]);a chelating agent, such as gluconic acid, presents at a concentration about 0.01 wt.% to about 3.0 wt.% ([0125]);pH adjusting agent to adjust the pH of the composition to more preferably 4-7 ([0112-0114]); andwater ([0016]).   Although Zhou does not disclose the exact combination of components recited in claim 1, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use a polishing slurry comprising the above components from the list of possible components taught by Zhou in the absence of an unexpected result.   It is noted that the concentration “about 0.01 wt.%” of the gluconic acid overlaps the range “0.0006 wt.% to 0.01 wt.%” of the chemical additive recited in claim 1 or the range “0.0007 wt.% to 0.01 wt.%” of the chemical additive recited in claim 4.--Claim 8: Zhou further teaches that the pH adjusting agent may be potassium hydroxide, presents at a more preferably concentration 0.0005 wt.% to 0.5 wt.% ([0111-0112]).--Claim 15: It is noted that at the end of the CMP the silicon oxide surface is in contact 

  Claim 16 rejected under U.S.C. 103 as being unpatentable over Zhou as applied to claim 15 above, and further in view of Tsuchiya et al. (U.S. PGPub. No. 20160122591), hereinafter “Tsuchiya”.--Claim 16: Zhou teaches the invention as shown above.        Zhou is silent about the type of water to be used.      Tsuchiya, also directed to polishing a silicon substrate, teaches that “As the water, ion-exchanged water (deionized water), pure water, ultrapure water, distilled water and the like can be preferably used.  To avoid hindering the effects of other components in the polishing composition whenever possible, in the water used, for instance, the total transition metal ion content is preferably 100 ppb or less.  For example, the purity of the 
      Furthermore, the process of making a product is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.
Claims 15, 17 and 19-20 rejected under U.S.C. 103 as being unpatentable over Zhou in view of Su et al. (U.S. PGPub. No. 20070037394), hereinafter “Su”.

  Claim 16 rejected under U.S.C. 103 as being unpatentable over Zhou in view of Su as applied to claim 15 above, and further in view of Tsuchiya.--Claim 16: Zhou as modified by Su teaches the invention as shown above.        Zhou is silent about the type of water to be used.      Tsuchiya, also directed to polishing a silicon substrate, teaches that “As the water, ion-exchanged water (deionized water), pure water, ultrapure water, distilled water and the like can be preferably used.  To avoid hindering the effects of other components in the polishing composition whenever possible, in the water used, for instance, the total transition metal ion content is preferably 100 ppb or less.  For example, the purity of the water can be increased by operations such as removing impurity ions with ion-exchange resin, removing contaminants with a filter, distillation, and so on” ([0047]).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use deionized water or distilled water as 
      Furthermore, the process of making a product is viewed as directed to a product-by-process claim and is given little patentable weight.  “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  Please see MPEP 2113 for further details.
Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered as follows:--First, it is noted that Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such 
--Regarding Applicant’s argument that Tawarazado does not teach a gluconate salt or the chemical additive recited in claim 1, this argument is persuasive.  Rejection based on Tawarazado withdrawn.--Regarding Applicant’s argument that Zhou does not teach the CMP composition comprises gluconic acid in the claimed concentration range, i.e. 0.0006 - 0.01 wt.%, this argument is not persuasive.  Zhou clearly discloses in paragraph 0125 that “Chelators, or chelating ligands may also be used to enhance affinity of chelating ligands for metal cations especially in the applications involving polishing of metallic films.  Chelating agents may also be used to prevent build-up of metal ions on pads which causes pad staining and instability in removal rates.  Suitable chelators, or chelating ligands include, but are not limited to, for example, benzenesulfonic acid, 4-tolyl sulfonic acid, 2,4-diamino-benzosulfonic acid, and etc., and also non-aromatic organic acids, such as itaconic acid, malic acid, malonic acid, tartaric acid, citric acid, oxalic acid, gluconic acid, lactic acid, mandelic acid, or salts thereof.  The amount of chelators, or chelating ligands ranges from about 0.01 wt. % to about 3.0 wt. % relative to the total weight of the barrier CMP composition; preferably from about 0.4 wt. % to about 1.5 wt. %” (emphasis added).--Regarding Applicant’s argument that one of skill in the art would not use gluconic acid at about 0.01 wt.% in the invention of Zhou because the chelators taught in paragraph 0125 appear to be optional, it is noted that an optional feature is also a part of the invention.--Regarding Applicant’s argument that one of skill in the art would not use gluconic acid at about 0.01 wt.% in the invention of Zhou because it is not used in any working examples, it is noted that a prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979). In this instance, not being used in a working example is not sufficient to overcome the prima facie case of obviousness set forth by the Examiner.
--Regarding Applicant’s argument that one of skill in the art would not use gluconic acid because Zhou discloses that it may be used for polishing metallic films, this argument is not persuasive.  Zhou clearly teaches “(a)n example is STI (Shallow Trench Isolation) 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone 
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713